NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                  ______________

                                        No. 18-2190
                                      ______________

                              COLONIAL SCHOOL DISTRICT

                                              v.

           G.K., by and through his Parents A.K. and S.K.; A.K.; S.K., Individually,
                                                   Appellants
                                      ______________

                    APPEAL FROM THE UNITED STATE DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                D.C. No. 2:17-cv-3377
                          Magistrate Judge: Hon. Jacob P. Hart
                                   ______________

                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                    January 18, 2019
                                    ______________

           Before: GREENAWAY, JR., SHWARTZ, and PORTER, Circuit Judges.

                                  (Filed February 13, 2019)

                                      ______________

                                         OPINION
                                      ______________




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
PORTER, Circuit Judge.

       G.K. and his parents (“Parents”) initiated administrative proceedings against the

Colonial School District (“Colonial”), alleging he was denied a free appropriate public

education under the Individuals with Disabilities Education Act (IDEA). A hearing

officer ruled for G.K. and Parents. Colonial brought suit under 20 U.S.C. § 1415(i)(2),

and the District Court reversed.

       The District Court properly concluded that G.K.’s individualized education

program (“IEP”) was not fatally flawed and that Parents were not denied their right to

meaningful participation. We will affirm.

                                             I

       G.K. is a student at Colonial who requires special education due to autism and

learning disabilities in reading comprehension, written expression, math problem-solving,

and social language and social skills. Following G.K.’s fourth grade year (2015–16),

Parents requested that he be held back rather than advance to fifth grade. Colonial denied

this request, stating that G.K. showed excellent improvement academically and socially

and that it would not be appropriate or beneficial for him to be older than his fourth grade

classmates.

       Colonial and Parents could not agree on the appropriate grade for G.K., so Parents

filed a due process complaint. The parties entered into mediation, and Parents eventually

agreed that G.K. would advance to fifth grade. In exchange, Colonial agreed to (1) hold

an IEP meeting in September 2016 to discuss G.K.’s learning goals, (2) provide Parents


                                             2
with standardized testing scores, and (3) pay for an Independent Educational Evaluation1

for G.K.

       Parents and Colonial met in September 2016 to discuss G.K.’s learning goals. At

Parents’ request, Colonial agreed to create objectives to address G.K.’s deficient areas.

Colonial also agreed to assign daily homework based on the IEP, provide Parents with

specific progress notes, and meet again in November 2016 to discuss G.K.’s progress.

       After the September 2016 meeting, even though Colonial updated the IEP to

reflect Parents’ input, Parents filed a second due process complaint. Though the updated

IEP added new annual goals, Parents thought it still failed to address the deficiencies

identified in the end-of-school-year assessments. They requested that Colonial pay for a

third party to develop new IEP goals.

       After three hearing sessions in 2017 to evaluate the reasonableness of the

September 2016 IEP, a hearing officer ruled for Parents, and Colonial appealed. The

District Court reversed, concluding that the hearing officer improperly considered

whether G.K. made sufficient progress under the IEP, exaggerated the importance of

minor shortcomings in the IEP, and erroneously characterized Parents’ alleged lack of

subjective understanding as a denial of parent participation. Parents timely appealed.2



       1
        This is an evaluation, at no cost to the parent, conducted by a qualified examiner
who is not employed by the public agency responsible for the education of the child in
question. 34 C.F.R. § 300.502(a)(3)(i)–(ii).
       2
        The District Court had jurisdiction under 28 U.S.C. § 1331 and 20 U.S.C.
§ 1415(i)(3)(a). The parties consented to magistrate judge jurisdiction pursuant to 28
U.S.C. § 636(c)(1). We have jurisdiction under 28 U.S.C. § 1291.

                                             3
                                              II

       The IDEA offers states federal funds to help educate children with disabilities. 20

U.S.C. § 1412(a); Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct.

988, 993 (2017). States receiving these funds must provide special education in

conformity with each child’s IEP. 20 U.S.C. § 1401(9)(D). The team that prepares the

IEP includes teachers, school officials, and the child’s parents. Id. § 1414(d)(1)(B).

Parents are entitled to participate in the IEP design under 20 U.S.C. § 1415 and 34 C.F.R.

§ 300.322.

       If the parents and educators disagree over the IEP, the statute provides several

methods for resolution. Initially, they can resolve their differences through a preliminary

meeting or mediation. 20 U.S.C. § 1415(e), (f)(1)(B)(i). If the parties still cannot agree,

the parents are entitled to a “due process hearing” before a state or local educational

agency. Id. § 1415(f)(1)(A). The losing party may appeal to state or federal court. Id.

§ 1415(i)(2)(A).

                                             III

       When a federal district court reviews state administrative proceedings, it “(i) shall

receive the records of the administrative proceedings; (ii) shall hear additional evidence

at the request of a party; and (iii) basing its decision on the preponderance of the

evidence, shall grant such relief as the court determines is appropriate.” Id.

§ 1415(i)(2)(C). “Due weight” and deference shall be given to the state administrative

proceedings. P.P. ex rel. Michael P. v. W. Chester Area Sch. Dist., 585 F.3d 727, 734 (3d

Cir. 2009) (citing Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982)). We have interpreted

                                              4
“due weight” as a “modified de novo” review. Id. (citing S.H. v. State-Operated Sch.

Dist. of City of Newark, 336 F.3d 260, 269–70 (3d Cir. 2003)). “Factual findings from the

administrative proceedings are to be considered prima facie correct, and if the reviewing

court does not adhere to those findings, it is obliged to explain why.” Id. (citation and

quotation marks omitted). This “due weight” obligation “prevent[s] the court from

imposing its own view of preferable educational methods on the states.” Oberti v. Bd. of

Educ., 995 F.2d 1204, 1219 (3d Cir. 1993). We exercise plenary review of the legal

standard applied by the District Court. S.H., 336 F.3d at 269.

                                             IV

       Here, Parents raise several overlapping points that may be distilled to two issues.

First, did the District Court err by overturning the hearing officer’s conclusion that the

IEP was substantively flawed under the IDEA? Second, did the District Court err by

holding that Parents were not denied meaningful participation under the IDEA? We

address each issue in turn.

                                             A

       Parents argue that the District Court overemphasized the hearing officer’s

improper question about G.K.’s progress. We disagree. An IEP “is not guaranteed to

produce any particular outcome.” Rowley, 458 U.S. at 192 (citing S. Rep., No. 94-168, at

11 (1975)). Broadly speaking, “the intent of the [IDEA] was more to open the door of

public education to handicapped children on appropriate terms than to guarantee any

particular level of education once inside.” Id. So “the measure and adequacy of an IEP

can only be determined as of the time it is offered to the student, and not at some later

                                              5
date.” Fuhrmann ex rel. Fuhrmann v. E. Hanover Bd. of Educ., 993 F.2d 1031, 1040 (3d

Cir. 1993).

       The hearing officer relied on post-IEP performance to evaluate the IEP. Not only

did the hearing officer expressly include G.K.’s progress in his statement of the issues, he

also based his decision on his finding that G.K. “did not make progress . . . on certain

goals” in the IEP. J.A. 38. Under the modified de novo standard, the District Court

reasonably rejected the hearing officer’s undue reliance on G.K.’s post-IEP performance.

Carlisle Area Sch. v. Scott P., 62 F.3d 520, 530 (3d Cir. 1995), amended (Oct. 24, 1995)

(holding that an IEP’s “appropriateness is judged prospectively so that any lack of

progress under a particular IEP . . . does not render the IEP inappropriate”).

       Parents next argue that G.K.’s IEP was substantively flawed because some of its

goals were too subjective or imprecise to be fully measured, in violation of 20 U.S.C.

§ 1414, which requires each IEP to contain “a statement of measurable annual goals”

(emphasis added).3 The hearing officer determined that G.K.’s goals for speech and

language were insufficiently objective because the accuracy of G.K.’s oral responses

must be determined in part by a listener, whose evaluation is somewhat subjective.

       The District Court concluded that any such imprecision in the IEP goals did not

deny G.K. a free appropriate public education, and we agree. Colonial’s hearing witness,

Sheila Sives, testified that goals for social skills like speech are inherently more difficult




       The IDEA requires an IEP to include “a description of how the child’s progress
       3

toward meeting the annual goals . . . will be measured[.]” Id. § 1414(d)(1)(A)(i)(III).

                                               6
to quantify. Any oral dialogue necessarily involves some measure of subjectivity given

the interplay and assessment that occurs between speakers and their audience.

Notwithstanding such subtleties in all human interaction, G.K. was not deprived of a free

appropriate public education.

       The hearing officer also found that the IEP’s reading goals were insufficiently

precise because he was unclear whether those goals would be measured on a fifth grade

or sixth grade baseline instruction level. But as the hearing officer acknowledged,

Colonial informed Parents of G.K.’s baseline reading level during the year, and the IEP

goals and reading level assessments adequately informed Parents of the areas in which he

was being instructed and tested. To the extent that G.K.’s IEP could have more clearly

conveyed how G.K.’s progress would be measured, the additional communication

between Colonial and Parents cured this defect.

       The District Court properly analyzed Parents’ claims under the standard for

procedural flaws. Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328 F.3d 804,

811–12 (5th Cir. 2003) (holding that it is a procedural, not substantive, error for an IEP to

lack measurable goals). Even if a goal leaves some room for subjectivity and cannot be

measured with mathematical precision, the IDEA does not require perfection. Endrew,

137 S. Ct. at 999 (“Any review of an IEP must appreciate that the question is whether the

IEP is reasonable, not whether the court regards it as ideal.”) (citing Rowley, 458 U.S. at

206–07). A procedural flaw is not actionable so long as it does not affect the student’s

right to a free appropriate public education, significantly impede the parents’ right to

participation, or cause a deprivation of benefits. 20 U.S.C. § 1415(f)(3)(E)(ii); Winkelman

                                              7
ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516, 525–26 (2007). Here, the

record supports the District Court’s conclusion that the alleged procedural flaws do not

meet that high standard.

                                             B

       Parents assert that they did not fully understand the IEP goals and argue that this

procedural defect denied them the opportunity to participate in the decisonmaking

process. The IDEA contains procedural safeguards “that guarantee parents both an

opportunity for meaningful input into all decisions affecting their child’s education and

the right to seek review of any decisions they think inappropriate.” Honig v. Doe, 484

U.S. 305, 311–12 (1988) (citing 20 U.S.C. § 1415(b)(1)). These procedural requirements

are detailed in 34 C.F.R. § 300.322, which ensures that schools include parents in IEP

meetings. Parents focus on subsection (e):

       Use of interpreters or other action, as appropriate. The public agency must take
       whatever action is necessary to ensure that the parent understands the proceedings
       of the IEP Team meeting, including arranging for an interpreter for parents with
       deafness or whose native language is other than English.

34 C.F.R. § 300.322(e). Specifically, Parents argue that because they could not

subjectively “understand” every nuance of the subjects discussed in G.K.’s IEP meetings,

they were denied meaningful participation. Appellants’ Br. 18. The District Court

correctly rejected this argument.




                                             8
       Applying noscitur a sociis,4 the broad phrase “whatever action is necessary”

should be interpreted by considering the more specific example that follows (i.e.,

provision of interpreters for deaf or non-English-speaking parents). Taken in context,

Section 300.322(e) ensures that parents can attend and receive information about IEP

meetings—with translation or similar assistance if necessary to accommodate families

with English language or other communicative difficulties—so that they may understand

what is happening in the meeting. These are procedural safeguards rather than a

substantive guarantee that parents must fully comprehend and appreciate to their

satisfaction all of the pedagogical purposes in the IEP.

       Courts are reluctant to interpret the participation requirement too broadly. See,

e.g., Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 194 (2d Cir. 2005) (holding that

parents were not denied meaningful participation in the IEP meetings even though the

school failed to provide the parents with requested documents concerning the student’s

proposed classes). Section 300.322 entitles parents to meaningfully participate in the IEP

meetings, not to dictate the outcome by professing “misunderstanding” of (read,

disagreement with), Appellants’ Br. 1, IEP goals that are reasonably clear.

       We decline to deem “meaningful participation” to require perfect comprehension

by parents of all aspects of a student’s IEP. Indeed, Parents have cited no cases in support

of such a requirement. By contrast, courts require “serious[] depriv[ation]” of parents’



       4
        Noscitur a sociis, or “it is known by its associates,” is a canon of construction
holding that the meaning of an unclear word or phrase should be determined by the words
immediately surrounding it. Noscitur a sociis, Black’s Law Dictionary (9th ed. 2009).
                                             9
participation rights, D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 565 (3d Cir. 2010)

(emphasis added) (citations omitted)—by, for example, the withholding of a student’s

evaluation records from her parents, see Amanda J. ex rel. Annette J. v. Clark Cty. Sch.

Dist., 267 F.3d 877, 894 (9th Cir. 2001)—in order to find a violation of IDEA’s

procedural safeguards.

       Here, Colonial facilitated Parents’ participation at every stage of the IEP by

listening to and attempting to address their concerns until Parents stopped

communicating. The parties agreed to a facilitated IEP meeting in September 2016, and

Colonial provided Parents with a Benchmark Assessment and an Independent

Educational Evaluation so they would have more objective means to evaluate G.K.’s

progress. Colonial also agreed to an emergency IEP meeting to address the allegedly

deficient goals eight days after Parents requested it, but Parents refused to engage with

Colonial on specific areas of disagreement. Even after Colonial’s teachers determined

that G.K.’s IEP addressed all identified needs, Colonial still offered to consider Parents’

suggestions. Nothing in the record suggests that Colonial did not take seriously Parents’

concerns. See Winkelman, 550 U.S. at 530 (“[Parents may] participate not only in

implementation of IDEA’s procedures but also in the substantive formulation of their

child’s education program. Among other things, IDEA requires the IEP Team, which

includes the parents as members, to take into account any ‘concerns’ the parents have ‘for




                                             10
enhancing the education of their child’ when it formulates the IEP.” (quoting 20 U.S.C. §

1414(d)(3)(A)(iii))).5

                                              V

       The District Court correctly overturned the hearing officer’s finding that G.K.’s

IEP was fatally flawed under the IDEA. Parents’ claim that the IEP’s goals were

immeasurable was not a substantive error nor a procedural error that violated G.K.’s right

to a free appropriate public education. The District Court also rightly concluded that

Parents’ dissatisfaction with the IEP was not a denial of meaningful participation under

IDEA. For these reasons, we will affirm the District Court’s judgment.




5
 The District Court correctly rejected the hearing officer’s unsupported finding that
Parents were not involved in changes to the September 2016 and September 2017 IEPs.
By indulging in such speculation, the hearing officer essentially switched the burden to
Colonial to prove that it did not act wrongly. Because the District Court appropriately
rejected this finding, it was also correct in rejecting the hearing officer’s invocation of the
IDEA stay put provision, 20 U.S.C. § 1415(j).
                                              11